Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on October 2, 2020, is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202B” has been used to designate both the “protruded portion” and “the sub-fin region” (See Fig. 2D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “recessing the mask and the catalyst layer to approximately a same level below a top surface of the plurality of semiconductor fins, exposing protruding portions of each of the plurality of semiconductor fins above sub-fin regions of each of the plurality of semiconductor fins,” is unclear because of multiple reasons.  First, the phrase “approximately a same level” is ambiguous and indefinite, because the term approximately is a relative term.  Second, the process limitations of “recessing the mask” and “exposing 
Also in claim 1, the limitation of “exposing protruding portions of each of the plurality of semiconductor fins above sub-fin regions of each of the plurality of semiconductor fins,” is unclear because the limitation of “protruding portions” and “sub-fin regions,” are unclear.  The instant specification (Fig. 2A), appears to disclose only one protruding portion 202B and one sub-fin region 202A for each semiconductor fin 202. Thus, the scope of the limitations are unclear and the metes and bounds of the claim cannot be determined.  
For examination purposes the limitation will be interpreted in the following manner: 
--recessing the mask and the catalyst layer to a same level below a top surface of the plurality of semiconductor fins, to expose a protruding portion of each of the plurality of semiconductor fins above a sub-fin region of each of the plurality of semiconductor fins--. 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  

However, the prior art of record, including the Faul et al. reference, fails to anticipate nor render obvious all the limitations of the base claim 1, including: oxidizing outer portions of the sub-fin regions of each of the plurality of semiconductor fins using the catalyst layer to catalytically oxidize the sub-fin regions; and removing oxide formed from the oxidizing to provide a plurality of omega-fins each having a sub-fin region narrower than their corresponding protruding proportion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  






/ABUL KALAM/Primary Examiner, Art Unit 2829